USCA4 Appeal: 22-1190      Doc: 18         Filed: 07/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1190


        DAMALI D. GORDON,

                            Plaintiff - Appellant,

                     v.

        EMILY BREEDING; DOROTHY BREEDING; JIM BREEDING,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-01399-LMB-IDD)


        Submitted: July 21, 2022                                          Decided: July 25, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Damali D. Gordon, Appellant Pro Se. Marni E. Byrum, MCQUADE & BYRUM, PLLC,
        Alexandria, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1190      Doc: 18         Filed: 07/25/2022     Pg: 2 of 2




        PER CURIAM:

              Damali D. Gordon appeals the district court’s order dismissing her civil complaint

        with prejudice for failure to prosecute, and a subsequent order denying her motion to

        continue. We have reviewed the record and find no abuse of discretion in the district

        court’s conclusion that Gordon failed to prosecute her case. See Attkisson v. Holder, 925

        F.3d 606, 625 (4th Cir. 2019) (stating standard of review and providing standard for

        dismissal pursuant to Fed. R. Civ. P. 41(b)); Ballard v. Carlson, 882 F.2d 93, 95-96 (4th

        Cir. 1989) (observing that plaintiff’s failure to heed explicit warning of the consequences

        of failing to respond is an important consideration in determining whether district court

        abused its discretion). Accordingly, we affirm. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2